DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
Claims 12-22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,329,716 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

	Regarding claim 12, by incorporating claim 5 into claim 1 and omitting the features of “the first transmission path estimator and the second transmission path estimator estimate the first transmission path characteristic and the second transmission path characteristic, using the vertical signal and the horizontal signal on each of which the synchronization processing has been performed, the weighting applier applies the weighted summation to the vertical signal and the horizontal signal on each of which the synchronization processing has been performed, the synchronization processor establishes frame synchronization by detecting that a correlation value of a predefined bit pattern with at least one of the vertical signal or the horizontal signal exceeds a threshold, the synchronization processor includes: a first synchronization processor that performs the synchronization processing on the vertical signal; and a second synchronization processor that performs the synchronization processing on the horizontal signal, and the first synchronization processor and the second synchronization processor cooperate with each other in bringing each of a difference in frequency and a difference in phase between the vertical signal and the horizontal signal close to 0”, the combination of claims 1 and 5 of U.S. Patent No. 11,329,716 B2 is directed to substantially same invention as claim 12 of the instant application.

	Regarding claim 13, by incorporating claims 2 and 5 into claim 1 and omitting the features of “the first transmission path estimator and the second transmission path estimator estimate the first transmission path characteristic and the second transmission path characteristic, using the vertical signal and the horizontal signal on each of which the synchronization processing has been performed, the weighting applier applies the weighted summation to the vertical signal and the horizontal signal on each of which the synchronization processing has been performed, the synchronization processor establishes frame synchronization by detecting that a correlation value of a predefined bit pattern with at least one of the vertical signal or the horizontal signal exceeds a threshold, and the first synchronization processor and the second synchronization processor cooperate with each other in bringing each of a difference in frequency and a difference in phase between the vertical signal and the horizontal signal close to 0”, the combination of claims 1, 2, and 5 of U.S. Patent No. 11,329,716 B2 is directed to substantially same invention as claim 13 of the instant application.

	Regarding claim 14, claim 3 of U.S. Patent No. 11,329,716 B2 is directed to substantially same invention as claim 14 of the instant application.

	Regarding claim 15, by omitting the feature of “when the handover execution signal is obtained, the synchronization processor, the first transmission path estimator, the second transmission path estimator, the weight calculator, and the weighting applier switch a signal to be processed from the transmission signal to the handover candidate signal”, claim 4 of U.S. Patent No. 11,329,716 B2 is directed to substantially same invention as claim 15 of the instant application.

	Regarding claim 16, claim 5 of U.S. Patent No. 11,329,716 B2 is directed to substantially same invention as claim 16 of the instant application.

	Regarding claim 17, claim 6 of U.S. Patent No. 11,329,716 B2 is directed to substantially same invention as claim 17 of the instant application.

	Regarding claim 18, claim 7 of U.S. Patent No. 11,329,716 B2 is directed to substantially same invention as claim 18 of the instant application.

	Regarding claim 19, claim 8 of U.S. Patent No. 11,329,716 B2 is directed to substantially same invention as claim 19 of the instant application.

	Regarding claim 20, by incorporating claim 5 into claim 9 and omitting the features of “the first transmission path estimator and the second transmission path estimator estimate the first transmission path characteristic and the second transmission path characteristic, using the vertical signal and the horizontal signal on each of which the synchronization processing has been performed, the weighting applier applies the weighted summation to the vertical signal and the horizontal signal on each of which the synchronization processing has been performed, the synchronization processor establishes frame synchronization by detecting that a correlation value of a predefined bit pattern with at least one of the vertical signal or the horizontal signal exceeds a threshold, the synchronization processor includes: a first synchronization processor that performs the synchronization processing on the vertical signal; and a second synchronization processor that performs the synchronization processing on the horizontal signal, and the first synchronization processor and the second synchronization processor cooperate with each other in bringing each of a difference in frequency and a difference in phase between the vertical signal and the horizontal signal close to 0”, the combination of claims 5 and 9 of U.S. Patent No. 11,329,716 B2 is directed to substantially same invention as claim 20 of the instant application.

	Regarding claim 21, by incorporating claim 5 into claim 10 and omitting the features of “the first transmission path estimator and the second transmission path estimator estimate the first transmission path characteristic and the second transmission path characteristic, using the vertical signal and the horizontal signal on each of which the synchronization processing has been performed, the weighting applier applies the weighted summation to the vertical signal and the horizontal signal on each of which the synchronization processing has been performed, the synchronization processor establishes frame synchronization by detecting that a correlation value of a predefined bit pattern with at least one of the vertical signal or the horizontal signal exceeds a threshold, the synchronization processor includes: a first synchronization processor that performs the synchronization processing on the vertical signal; and a second synchronization processor that performs the synchronization processing on the horizontal signal, and the first synchronization processor and the second synchronization processor cooperate with each other in bringing each of a difference in frequency and a difference in phase between the vertical signal and the horizontal signal close to 0”, the combination of claims 5 and 10 of U.S. Patent No. 11,329,716 B2 is directed to substantially same invention as claim 21 of the instant application.

	Regarding claim 22, by incorporating claim 5 into claim 11 and omitting the features of “the first transmission path estimator and the second transmission path estimator estimate the first transmission path characteristic and the second transmission path characteristic, using the vertical signal and the horizontal signal on each of which the synchronization processing has been performed, the weighting applier applies the weighted summation to the vertical signal and the horizontal signal on each of which the synchronization processing has been performed, the synchronization processor establishes frame synchronization by detecting that a correlation value of a predefined bit pattern with at least one of the vertical signal or the horizontal signal exceeds a threshold, the synchronization processor includes: a first synchronization processor that performs the synchronization processing on the vertical signal; and a second synchronization processor that performs the synchronization processing on the horizontal signal, and the first synchronization processor and the second synchronization processor cooperate with each other in bringing each of a difference in frequency and a difference in phase between the vertical signal and the horizontal signal close to 0”, the combination of claims 5 and 11 of U.S. Patent No. 11,329,716 B2 is directed to substantially same invention as claim 22 of the instant application.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kay et al. (US 2018/0084476 A1) discloses beam handover, which requires a change in frequency and polarization by a user terminal.
	Cezanne et al. (US 2019/0158319 A1) discloses handover and UE antenna ports associated with multiple polarizations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461